Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 9, 2007                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  131517(9)                                                                                            Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  IN RE CERTIFIED QUESTION FROM
  THE FOURTEENTH COURT OF
  APPEALS DISTRICT OF TEXAS,
  _____________________________________
  GLENN MILLER, ESTATE OF CAROLYN
  MILLER, SHAWN DEAN, JOHN ROLAND,
  and ALMA ROLAND,
            Plaintiffs,
                                                                    SC: 131517
  v                                                                 CA-14: 14-05-00026-CV
                                                                    239th DC: 15077*JG01
  FORD MOTOR COMPANY,
             Defendant.
  _____________________________________


                  On order of the Chief Justice, the motion by Pacific Legal Foundation for
  leave to file a brief amicus curiae is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 9, 2007                       _________________________________________
                                                                               Clerk